United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Martinsburg, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-740
Issued: October 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2014 appellant filed a timely appeal from a January 31, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
January 25, 2010 causally related to her June 20, 1994 employment injury.
FACTUAL HISTORY
The case was previously before the Board.2 The Board noted that OWCP had accepted
post-traumatic stress disorder (PTSD) and acute anxiety reaction resulting from a June 20, 1994
1

5 U.S.C. § 8101 et seq.

2

Docket No. 13-221 (issued April 18, 2013).

employment incident, where appellant had been informed of a threat to kill her made by another
employee.
With respect to her claim for a recurrence of disability commencing
January 25, 2010, the Board found the medical evidence was insufficient to establish the claim.
The April 9, 2012 report from Dr. Shanoor Khan, a psychiatrist, had referred to intervening,
nonindustrial events as triggering flashbacks to the 1994 trauma. As the Board noted, the
evidence did not establish that the claimed disability was the direct and natural result of the
original injury. The relevant facts as contained in the Board’s prior decision are incorporated
herein by reference.
On November 4, 2013 OWCP received a request for reconsideration. Appellant
discussed the history of her case and argued that the symptoms from her condition had never
gone into remission and it was not a new injury. She contended that any consequences that flow
from the original injury are compensable. Appellant referred to provisions of the diagnostic and
statistical manual of mental disorders, stated that OWCP records did not accurately reflect the
accepted conditions, and noted that she had filed an equal employment opportunity complaint.
With respect to the medical evidence, appellant submitted additional reports from
Dr. Khan that were not before OWCP at the time of the July 12, 2012 decision. In a report dated
March 1, 2010, Dr. Khan provided a history similar to that in an April 9, 2012 report submitted
on April 30, 2012. He noted an August 2008 incident at home where appellant discovered her
former coworker had received a decision indicating he could return to work in three years.
Dr. Khan also noted a September 2009 incident when she received notice from the employing
establishment that they “had opted to remove her from the cornerstone of her original settlement
-- exempt status.” He stated that appellant’s current episode was an acute exacerbation of her
underlying chronic condition which resulted from her work injury. Dr. Khan concluded, “The
removal from protected status as well as the coincidental reading of her assailant’s case on line
has aroused dormant symptoms.”
In a report dated August 26, 2010, Dr. Khan stated that appellant’s mental health had
worsened. He stated that her “current exacerbation” began with the threat and then loss of her
protected status and this led to reexperiencing symptoms including flashbacks, nightmares and
intrusive thoughts. Dr. Khan reported that appellant’s condition was subsequently further
intensified by a supervisor who routinely appeared at a bowling alley where she went for
recreation and socialization.”
By report dated March 26, 2011, Dr. Khan repeated the history provided in the
March 1, 2010 report. He again stated that appellant’s current episode was an acute exacerbation
of an underlying chronic condition which resulted from her original injury. Dr. Khan stated,
“PTSD is an anxiety condition which clearly can be retriggered. The acute anxiety reaction and
a new depressive episode are seen as concurrent and part of the original work-related symptoms
set.”
In a report dated June 10, 2011, Dr. Khan stated that “course of PTSD invariably involves
exacerbations and remissions…. What may retrigger symptoms may often seem totally
unconnected to the original trauma.” Dr. Khan stated that he “would contend that the original
condition had never completely resolved and consequently a causal relationship is moot.”

2

By report dated September 24, 2012, Dr. Khan stated that appellant remained disabled
due to her chronic PTSD and major depressive disorder. He asserted that the conditions were “a
reactivation of an original on-the-job injury.” Appellant also submitted reports from Dr. Khan
dated October 31, November 30 and December 31, 2012, stating that she remained disabled due
to a reactivation of her condition. In an October 1, 2013 report, Dr. Khan again referred to a
September 2009 personnel action and a supervisor routinely coming to her recreational activity
at a bowling alley.
In a decision dated January 31, 2014, OWCP reviewed the case on its merits and denied
modification.
LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”3
A person who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable and probative
evidence that the disability for which she claims compensation is causally related to the accepted
injury. This burden of proof requires that a claimant furnish medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to the employment injury and supports that conclusion with
sound medical reasoning.4
ANALYSIS
Appellant submitted an application for reconsideration and submitted additional medical
evidence. The Board notes that she raised an issue with respect to OWCP’s recognition of the
accepted conditions in this case. OWCP has accepted PTSD and an acute anxiety reaction. The
January 31, 2014 decision acknowledged that these are the accepted conditions and there is no
evidence the decision was based on an improper factual background.
On reconsideration, appellant submitted additional medical reports from Dr. Khan dated
March 1, 2010 through October 1, 2013. Dr. Khan referred to an exacerbation of appellant’s
condition from reading information on her home computer, or seeing a supervisor at a bowling
alley. He also refers to removal of her “protected status” by the employing establishment with
respect to an original settlement agreement. In the March 1, 2010 report, Dr. Khan noted that the
home computer incident and actions of the employing establishment had “aroused dormant
symptoms.” In an August 26, 2010 report, he refers to a bowling alley incident as intensifying
appellant’s condition.

3

20 C.F.R. § 10.5 (x).

4

Robert H. St. Onge, 43 ECAB 1169 (1992); Dennis J. Lasanen, 43 ECAB 549 (1992).

3

As the Board noted in its prior decision, medical evidence detailing that there were
intervening events that exacerbated appellant’s condition or triggered flashbacks to the 1994
incident do not result in an employment-related disability. The disability is not considered
employment-related unless it is the direct and natural result of the employment injury. The
intervening incidents or events break the causal connection with the employment injury and the
current disability.5 A recurrence of disability, as noted above, is a “spontaneous change” in the
medical condition without an intervening injury. In addition, if appellant is referring to
allegations of new employment incidents, such as administrative error by a supervisor or other
allegation, then this would be a new claim, even if it represented an aggravation of a prior
injury.6 The Board finds that appellant did not submit probative evidence establishing a
recurrence of disability as of January 25, 2010.
On appeal, appellant reiterated her arguments that she feels this is not a new injury but a
triggering of the accepted conditions. She refers to a Utah State case involving a prior
employment-related back condition, where the court held a sneeze triggering a disc herniation
was compensable. The facts in the present case are not similar and the issues are resolved by
application of the provisions of FECA and Board precedent. To the extent appellant is alleging
additional employment factors, this is a new claim for injury and she may pursue such a claim in
an appropriate manner. As to the accepted PTSD and acute anxiety reaction, the medical
evidence must establish causal relationship between disability commencing January 25, 2010 and
the accepted conditions. For the reasons noted, the evidence is not sufficient to meet appellant’s
burden of proof. Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of disability commencing
January 25, 2010 causally related to her June 20, 1994 employment injury.

5

See Stuart K. Stanton, 40 ECAB 859 (1989).

6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(c)(5) (June 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 31, 2014 is affirmed.
Issued: October 2, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

